Van Brunt, P. J.
Although it seems probable that the appellant owes the money in question, yet we do not think that the court should have made the order directing its payment to the respondent, in the face of the notice of the assignment of the claim given by the respondent and the claim made by the assignee. Such assignee seems to have the right to collect this money from the appellant, which he cannot do in a proceeding of this nature, as the relation of attorney and client has never existed between them. The order appealed from must be reversed, and the proceeding dismissed, with $10 costs and disbursements of the appeal. All concur.